DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 1/25/2022 has been entered and made of record.  

Patentably Distinct Subject Matter
The instant claims and continuation in part application 16/722,840 contain similar, yet patentably distinct subject matter.  

Response to Amendment/Remarks
In the response filed Claims 1, 6, 11, 15, 18, and 20 were amended.  Claims 1-20 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under non-statutory double patenting to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to collect and export anonymized private information that is being moved out of a trusted execution environment.  Various examples have been found in the art describe aspects of the claimed invention.  Ithal et al. (US 2021/0004479 A1) Fig. 10, ¶ 100 depicts and describes network security system 155 which is isolated from the normal aspects of the computing device to perform security functions. Ithal, Fig. 1, ¶ 37 further describes the security system 155 including Customer Privacy Protection element 156.  Ithal, Fig. 3 depicts Customer Privacy Protection element 156 in greater detail.    Ithal, Figs. 3, 7, ¶ 53-55 and ¶ 71 depict JSON style metadata for an upload activity of a user including sensitive information consisting of their username and IP address.  Ithal, Fig. 2, ¶ 55-56, and ¶ 58, the encrypted sensitive information send to secure cloud and stored at rest.
Ithal does not, but in related art, Ortiz et al. (US 2019/0362083 A1), Fig. 5, ¶ 22, ¶ 69, and ¶ 73-75 specifically describe using a trusted execution environment as a security implementation to protect customer information from leaking to unauthorized actors.
Ithal in view of Ortiz do not, but in related art, Antonatos et al. (US 2021/0034608 A1) ¶ 71 teaches anonymizing customer data by generalizing the 
However, as applicant notes, the cited prior art does not teach the amended portions of the independent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435